Mr. Presiding Justice Smith delivered the opinion of the court. Upon the trial resulting in the judgment now before us testimony was received by the court, over the objections of plaintiff in error, to the effect that Charles Nottbohm, the minor, signed the application for a license by direction of his mother and guardian Mathilda Nottbohm; and that Mrs. Nottbohm intended by her signature “Mathilda Nottbohm ” to sign as guardian for her son. And in that connection an order of the Probate Court of Cook County made July 23, 1902, upon the petition of Mathilda Nottbohm filed July 19, 1902, allowing the guardian to exercise her discretion upon the question of signing or ratifying her signature “heretofore given on any petition or petitions for the granting of saloon licenses,” etc., was offered by defendant in error and received by the court. It is" too clear to be argued at any length that it was not competent to offer parol evidence for the purpose of changing the legal effect of Mrs. Nottbohm’s signature as it appeared on the face of the application. Parol evidence for that purpose is never competent. Gordon v. Gordon, 1st Metc. (Ky.) 285; The Delaware, 14 Wallace, 579; McClelland v. James, 33 Ia. 571; Mott v. Richtmyer, 57 N. Y. 59; Wood v. Goodbridge, 6 Cush. 117; Hypes v. Griffin, 89 Ill. 134. It was error to admit the evidence. But aside from the rules of evidence, all questions regarding the legal effect of the signatures in question wore res judieata. The People v. Griesbach, 211 Ill. 35. All questions open to consideration and which could have been presented affecting in any way the legal effect of the signatures in question, whether presented or not, were there settled. Lusk v. The City of Chicago, 211 Ill. 183; C. & E. I. R. R. Co. v. The People, 219 id. 408. The question was not open to further controversy, and should not have been retried by the court. The effect of the decision of the Supreme Court in this case is necessarily to eliminate the Nottbohm property from the frontage represented in the application. This makes it unnecessary .to discuss the other points made in argument. “The application was therefore fatally insufficient to warrant the issuance of the license to appellee. The license, therefore, did not confer on appellee the right to keep the dram-shop in question and the court erred in denying the prayer of the petition.” The People v. Griesbach, supra. The judgment of the Circuit Court is reversed and the cause is remanded with directions to enter a judgment of ouster. Reversed a/nd remanded with directions.